      Case 19-32814-sgj7 Doc 44 Filed 12/05/19                          Entered 12/05/19 23:37:14             Page 1 of 3

Information to identify the case:
Debtor 1              Herbert Allen Gears                                         Social Security number or ITIN   xxx−xx−2956
                      First Name   Middle Name   Last Name                        EIN 46−2112340, 82−3351274, 81−2822648,
                                                                                  83−3245691
Debtor 2              Liliana D. Gears                                            Social Security number or ITIN   xxx−xx−0718
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN 46−2112340, 82−3351274, 81−2822648,
                                                                                  83−3245691
United States Bankruptcy Court Northern District of Texas

Case number: 19−32814−sgj7



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Herbert Allen Gears                                           Liliana D. Gears
           dba Lyle Allen and Associates, fdba Texas                     dba Lyle Allen and Associates, fdba Texas
           C−Bar Premium Cigars, fdba Las Colinas Urban                  Premium Cigar Bar, fdba Las Colinas Urban
           Center Owners Assn., fdba Texas Premium                       Center Owners Assn., fdba Texas C−Bar
           Cigar Bar                                                     Premium Cigars


           12/2/19                                                        By the court: Stacey G. Jernigan
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                      For more information, see page 2 >



Official Form 318                                            Order of Discharge                                page 1
    Case 19-32814-sgj7 Doc 44 Filed 12/05/19             Entered 12/05/19 23:37:14        Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 19-32814-sgj7 Doc 44 Filed 12/05/19                        Entered 12/05/19 23:37:14                Page 3 of 3
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-32814-sgj
Herbert Allen Gears                                                                                        Chapter 7
Liliana D. Gears
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 03, 2019
                                      Form ID: 318                       Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2019.
db/jdb         +Herbert Allen Gears,    Liliana D. Gears,   P.O. Box 140863,    Irving, TX 75014-0863
18702545       +Bank of America,    P.O. Box 15284,   Wilmington, DE 19850-5284
18702548       +Best Buy Credit Services,    P.O. Box 688910,   Des Moines, IA 50368-8910
18702540       +Casen Martin,    1631 W. Rochelle,   Irving, TX 75062-5331
18702547       +Children’s Dental Center,    8870 N. MacArthur Blvd.,   Irving, TX 75063-7833
18702554        Midland Credit,    2635 Northside Drive,   San Diego, CA 92108
18702560       +Texas Ethics Commission,    P.O. Box 12070, Capitol Station,    Austin, TX 78711-2070
18702556       +Time Warner,    P.O. Box 1391,   Southgate, MI 48195-0391
18702557       +Toyota Financial,    5450 N.W. Central,   Houston, TX 77092-2017
18702559       +Zales,   P.O. Box 6403,    Sioux Falls, SD 57117-6403

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
18702544       +EDI: AMEREXPR.COM Dec 04 2019 04:38:00      American Express Centurion Bank,     P.O. Box 650448,
                 Dallas, TX 75265-0448
18702549       +EDI: BANKAMER.COM Dec 04 2019 04:38:00      Bank of America,    P.O. Box 851001,
                 Dallas, TX 75285-1001
18702551       +EDI: CITICORP.COM Dec 04 2019 04:38:00      Citi,    P.O. Box 6062,   Sioux Falls, SD 57117-6062
18702550       +EDI: CITICORP.COM Dec 04 2019 04:38:00      Citi,    P.O. Box 6004,   Sioux Falls, SD 57117-6004
18702561       +E-mail/Text: bankruptcynotification@ftr.com Dec 03 2019 23:59:45        Frontier Communications,
                 P.O. Box 740407,   Cincinnati, OH 45274-0407
18702546       +EDI: HFC.COM Dec 04 2019 04:38:00      HSBC Retail Services,    P.O. Box 49353,
                 San Jose, CA 95161-9353
18702542        EDI: IRS.COM Dec 04 2019 04:38:00      Internal Revenue Service,    Department of the Treasury,
                 Cincinnati, OH 45999
18702552       +E-mail/PDF: HCABKNotifications@resurgent.com Dec 04 2019 00:05:04
                 Las Colinas Medical Center,   6800 N. MacArthur Blvd.,     Irving, TX 75039-2422
18702553       +EDI: RMSC.COM Dec 04 2019 04:38:00      Lowe’s,   P.O. Box 965003,    Orlando, FL 32896-5003
18702543       +EDI: MID8.COM Dec 04 2019 04:38:00      Midland Funding,    8875 Aero Drive,
                 San Diego, CA 92123-2255
18702541       +EDI: DRIV.COM Dec 04 2019 04:38:00      Santander Consumer, USA,    P.O. Box 660633,
                 Dallas, TX 75266-0633
18702555       +EDI: DRIV.COM Dec 04 2019 04:38:00      Santander Consumer, USA,    P.O. Box 961245,
                 Fort Worth, TX 76161-0244
18702558       +EDI: WFFC.COM Dec 04 2019 04:38:00      Wells Fargo,    P.O. Box 30086,
                 Los Angeles,CA 90030-0086
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 2, 2019 at the address(es) listed below:
              Diane G. Reed   dgrtrustee@bcylawyers.com, TX03@ecfcbis.com
              Richard D. Kinkade    on behalf of Creditor Casen D. Martin richard_kinkade@hotmail.com,
               ecf_kinkade@yahoo.com;mlg1123@aol.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 3
